Hascall, J.
It seems quite clear that this case comes within the principle so ably argued in the opinion in Baker v. Thomas, 12 Misc. Rep. 432; and, indeed many of the most important facts are so. similar that it would almost be possible to interchange them without disturbing the history of the actions. That case and others cited in its record, are controlling, and call for a reversal herein. See also Sibbald v. Bethlehem Iron Co., 83 N. Y. 381.
Judgment and order reversed and new trial ordered, with costs and disbursements to abide the event.
McCarthy, J., concurs.
Judgment and order reversed and new trial ordered, with costs to abide event.